Name: COMMISSION REGULATION (EC) No 675/97 of 17 April 1997 suspending advance fixing of export refunds on certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade;  trade policy;  plant product
 Date Published: nan

 No L 101 /24 EN Official Journal of the European Communities 18 . 4. 97 COMMISSION REGULATION (EC) No 675/97 of 17 April 1997 suspending advance fixing of export refunds on certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty speculative purposes, the abovementioned advance fixing should be suspended until this adjustment comes into force ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1222/94 of 31 May 1994 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds ('), as last amended by Regulation (EC) No 229/96 (2), and in particular the first subparagraph of Article 5 (3) thereof, Whereas the first subparagraph of Article 5 (3) of Regula ­ tion (EC) No 1222/94 makes provision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods; Whereas the situation on certain markets may make it necessary for the refunds to be adjusted; whereas in order to prevent applications for advance fixing of refunds for HAS ADOPTED THIS REGULATION: Article 1 Advance fixing of export refunds on maize exported in the form of goods listed in Annex B to Council Regula ­ tion (EEC) No 1 766/92 f) is suspended . Article 2 This Regulation shall enter into force on 18 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 April 1997 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 136, 31 . 5 . 1994, p . 5 . 2) OJ No L 30 , 8 . 2 . 1996, p . 24. (3) OJ No L 181 , 1 . 7. 1992, p. 21 .